Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to polyolefin composition comprising: an ethylene polymer; a propylene polymer; from about 1 wt% to about 7 wt% of a propylene-based elastomer, based on the total weight of the polyolefin composition, wherein the propylene based clastomer; and from about 1 wt % to about 7 wt% of an ethylene-based plastomer, based on the total weight of the polyolefin composition.
While polyolefin composition comprising: an ethylene polymer; a propylene polymer; and small amounts of an ethylene-based plastomer are well known in the art, compositions that further contain from about 1 wt% to about 7 wt% of a propylene-based elastomer are not disclosed or fairly suggested by the prior art of record. 

US PGPub 2008/032148 discloses compositions comprising polyethylene, ethylene plastomers and [propylene elastomers (illustrative examples).The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765